Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous office action not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. 20160090449.
Nam et al. 20160090449 teaches the indolocarbazole novolac of chemical formula 2-6 (page 13) and chemical formula 2-7 (page 13).  See also synthesis examples 6 and 7 (1ff and 1gg) on page 19 and used in examples 6 and 7 where they are combined with solvents and coated on a wafer to form a hardmask/planarizing layer for the resist [0126,-0127,0136-0147]. The substituents of formulae 2-6 and 2-7,  Z11-Z13 can be hydroxy, alkoxy, halogen, C6-30 aryl, cycloalkenyl, alkylamine, arylalkyl, heteroalkyl, heterocycloalkyl, heteroaryl, alkylether, arylalkylether or haloalkyl [0078]. Indolocarbazoles or shown in the left column of page 10., including the second indolocarbazole skeleton having the structure:


    PNG
    media_image1.png
    100
    192
    media_image1.png
    Greyscale
where R1 and R2 are hydrogen, hydroxy, O, methoxy, ethoxy, halogen, a C6-30 aryl group or a combination of these [0053], a,b and c can be 0,1,2 and Z1-Z3 can be hydroxy, methoxy, ethoxy, halogen, a substituted or unsubstituted C6-30 aryl group, a C3-30 cycloalkenyl group, a C1-20 alkylamine group, a C7-20 arylalkyl group, a C1-20 heteroalkyl group, a C2-30  heterocycloalkylgroup, a C2-30 heteroaryl group, a C1-4 alkylether group, a C7-20 arlalkylene, a C1-30 haloalkyl group or a combination of these [0054-0055].  These are polymer of formula 1 at [0047], where A3 is of group 2 [0055] where Y1 and Y2 are C6-30 aryl groups including phenyl, naphthalene, anthracene, pyrene and fluorene-containing moieties [0055-0075]. The addition of crosslinking agents is disclosed [0087].  The addition of thermal acid generators is disclosed [0088]. Resist exposure and etching are disclosed at [0089-0092]. 

It would have been obvious to one skilled in the art to modify the polymer of example 6 


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
having an indolocarbazole skeleton and a pyrene


6 aryl) groups based upon the Z3 being unsubstituted C6-30 aryl and c being 2 as discussed at [0054-0055,0078-0079] of Nam et al. 20160090449.  
Further: with respect to claim 6, it would have been obvious to add a crosslinker to the composition of examples 6 or 7 based upon the direction at [0087]. 
With respect to claim 7, it would have been obvious to add an acid generator to the composition of examples 6 or 7 based upon the direction at [0088]. 
	With respect to claim 3, it would have been obvious to one skilled in the art to modify the polymer of example 6 by replacing the pyrene moiety with a phenyl, naphthalene, anthracene or fluorene group based upon the direction to C6-30 aryl substituents at [0055-0075]. 
With respect to claim 9, it would have been obvious to one skilled in the art to modify the processing of the films of examples 6 and 7 by coating resists upon them and patterning them as discussed at [0089-0092]. 



The applicant asserts that the Nam teaches a wide variety of polymers.  The examiner agrees, but has pointed to polymers of synthesis example 6 (1ff ) on page 19 and used in example 6 which has the structure:


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
which is significantly closer in structure to the claimed invention than the polymer used in the comparative examples (reproduced below) and argued.


    PNG
    media_image3.png
    172
    375
    media_image3.png
    Greyscale

The applicant is invited to provide evidence comparing the claimed invention with that of the polymer 1ff, which is the closest prior art.  It is not clear why the asserted comparative example represents a comparison which is equal or preferable to a direct comparison with the prior art polymer identified above.
The applicant asserts that the patent office is attempting to whittle down, the teachings of Nam et al. 20160090449 to the embodiment of polymer 6.  The examiner disagrees, pointing out that the rejection clearly discusses other portions of Nam et al. 20160090449.  The examiner in identifying example 6 is carrying out his duty to identify the closest prior art and the most 


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
         
    PNG
    media_image4.png
    178
    245
    media_image4.png
    Greyscale



The equivalence between the indolylcarbazole structure of formula Iff at [0115] (third indolylcarbazole in left column of page 10, fourth structure in left column) of and its structural isomer (second indolylcarbazole in the left column of page 10, third structure in left column):

    PNG
    media_image5.png
    99
    194
    media_image5.png
    Greyscale
 which provides a reasonable expectation of success in forming a polymer useful in forming underlayer compositions.  The applicant argues that the examiner ignores the poor etch rates of the polymer of example 6.  The reference clearly evidences the etch resistance in table 1 at [0140], which is 24.2 Angstroms/min for CHF3/CF4 and an etch rate of 25.1 Angstroms/min using N2/O2 and are described as sufficient etch resistance at [0141]. Table 2 evidences improved planarization and gap-fill characteristics [0145-0146].  The applicant argues that the comparative data present in the specification serves to evidence the unexpected results of the claimed invention.  The applicant has not made it clear why the comparative data of the instant application using polymer with the structure

    PNG
    media_image6.png
    153
    239
    media_image6.png
    Greyscale
 with a carbazole backbone is equal or preferable to a direct comparison with the polymer Iff which has a indolocarbazole group backbone.  

    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
 and is structurally similar to 
    PNG
    media_image7.png
    211
    290
    media_image7.png
    Greyscale
, which is an exemplified polymer at [0050] of the prepub of the instant application (21080356732) and recited in claim 12.

The applicant is invited to provide declaration data comparing against the closest prior art, which is the polymer of Iff of Nam et al. 20160090449 and composition including it together with claims commensurate in scope with the showing. There is no evidence that the polymer used in the comparative example in the specification represents an equal or preferable comparison to a direct comparison with the polymer Iff identified as the closest prior art.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. 20160090449, in view of over Shinjo et al. 20140236060.
Shinjo et al. 20140236060 teaches the high MW compound of synthesis example 4 (formula 6-2) [0100-0101]. The carbazole-dicyclopentadiene-carbazole linkage is held to meet A 
It would have been obvious to one skilled in the art to modify the processes of using the compositions anticipated or rendered obvious by Nam et al. 20160090449 by adding a hardmask layer between the resist and underlayer and etching appropriately based upon the teachings of Shinjo et al. 20140236060. 
The rejection stands for the reasons above as no further arguments were directed at this rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 2, 2021